Citation Nr: 1221797	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-03 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a disability manifested by a groin rash.

4.  Entitlement to service connection for a disability manifested by a groin rash, to include tinea cruris.

5.  Entitlement to service connection for residuals of left heel injury.

6.  Entitlement to a rating greater than 20 percent for service-connected diabetes mellitus. 

7.  Entitlement to a rating greater than 10 percent for service-connected hypertension.

8.  Entitlement to a rating greater than 20 percent for service-connected traumatic arthritis of the left knee with limitation of flexion.

9.  Entitlement to a compensable rating for service-connected chronic left knee strain.

10.  Entitlement to a rating greater than 10 percent for service-connected degenerative arthritis of the right knee.

11.  Entitlement to a compensable rating for traumatic arthritis of the left great toe.

12.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1967 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2010, the Board received a written statement from the Veteran revoking his power of attorney on behalf of The American Legion.  He did not respond to a March 2012 letter from the Board requesting clarification of his intent for representation.  In the absence of a current properly completed power of attorney of record, the Board deems the Veteran as proceeding pro se.

During the pendency of this appeal, the Veteran alleged that his service-connected disabilities resulted in his unemployability.  The RO formally denied a claim of entitlement to TDIU in July 2010.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Based upon the Rice decision, the Board will assume jurisdiction over the TDIU issue which, for administrative purposes, has been listed as a separate "claim" on the title page.

The Board notes that the Veteran has alleged "clear and unmistakable error" (CUE) on the part of the RO by failing to afford him a personal hearing situated at a VA Medical Center.  As there is no final decision on this matter, a CUE claim is not currently before the Board.  See generally 38 U.S.C.A. § 5109A.  However, the Veteran's concerns regarding his entitlement to a personal hearing are addressed in the remand following this decision.

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD, entitlement to service connection for residuals of left heel injury, entitlement to TDIU and the claims for entitlement to higher ratings are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A November 2000 RO rating decision denied a claim of entitlement to service connection for PTSD on the basis that there was no confirmed PTSD stressor during service.

2.  Evidence of record since the November 2000 RO rating decision, which denied a service connection claim for PTSD, is new and material as it includes a clinical diagnosis of PTSD with lay report of additional inservice stressor details not previously considered by the RO.

3.  A November 2000 RO rating decision denied a claim of entitlement to service connection for a groin rash on the basis that there was no evidence of treatment for groin rash in service or evidence of a current disability.

4.  Evidence of record since the November 2000 RO rating decision, which denied a service connection claim for a groin rash, is new and material as it includes documentation of current treatment for tinea cruris (fungal infection of the groin) with a previously unconsidered 1984 Vietnam service questionnaire reporting a skin abnormality which began in service.

5.  The Veteran's currently manifested tinea cruris first manifested during active military service.


CONCLUSIONS OF LAW

1.  A November 2000 RO rating decision, which denied a claim of entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.201, 20.300, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received since the November 2000 RO rating decision that denied service connection for PTSD; that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  A November 2000 RO rating decision, which denied a claim of entitlement to service connection for groin rash, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.201, 20.300, 20.302, 20.1103 (2011).

4.  New and material evidence has been received since the November 2000 RO rating decision that denied service connection for groin rash; that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The criteria for entitlement to service connection for tinea cruris (claimed as a groin rash) have been met.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish his entitlement to service connection for PTSD and a groin rash.  As the record reflects prior final denials with respect to these claims, the Board has an initial obligation to assess whether it has jurisdiction to review these claims on the merits regardless of RO findings.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active wartime service.  38 U.S.C.A. § 1110.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.; Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM- IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

If the evidence shows that PTSD was diagnosed during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  73 Fed. Reg. 64208 (Oct. 29, 2008) (codified at 38 C.F.R. § 3.304(f)).

For PTSD diagnosed after service, there must be independent evidence to corroborate the veteran's statement as to the occurrence of a claimed non-combat stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors (except as provided in matters involving exposure to fear of hostile military or terrorist activity).  Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

"Just because a physician or other health professional accepted appellant's description of his Vietnam experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his/her active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

However, the fact that a veteran, who had a noncombatant military occupational specialty, was stationed with a unit that was present while enemy attacks occurred would strongly suggest that he was, in fact, exposed to such attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002) (base subjected to rocket attacks during time that veteran was stationed at the base).  In other words, the veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). 

Effective July 13, 2010, VA revised its regulations to relax the evidentiary stressor verification requirements when a veteran was exposed to fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f).  See also 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective date of applicability of 38 C.F.R. § 3.304(f) to July 13, 2010).  Under these revisions, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.  

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 (1996). 

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids them by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still establish his or her claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17- 19 (1999). 

As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, if the claimant can thereafter present new and material evidence, then the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108.

For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (Aug. 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

For purposes of reopening, evidence is presumed credible unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).  The benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Historically, a February 1995 RO rating decision denied a claim of entitlement to service connection for PTSD and a skin rash on the basis of no current disability.  By letter dated February 24, 1995, the RO informed the Veteran of the February 1995 rating decision and his appellate rights.  As the Veteran did not submit a timely appeal, or new and material evidence within one year of notice of the decision, the February 1995 RO rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

The Veteran filed an application to reopen claims of service connection for PTSD and a groin rash in April 2000.  A November 2000 RO rating decision denied a claim of entitlement to service connection for PTSD on the basis that there was no confirmed PTSD stressor during service.  The RO also denied a claim of entitlement to service connection for a groin rash on the basis that there was no evidence of treatment for groin rash in service or evidence of a current disability.

By letter dated November 28, 2000, the RO informed the Veteran of the November 2000 rating decision and his appellate rights.  As the Veteran did not submit a timely appeal, or new and material evidence within one year of notice of the decision, the November 2000 RO rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

The Veteran filed his current claims to reopen in December 2006, and this appeal ensues from a July 2007 RO rating decision denying the applications to reopen the service connection claims for PTSD and a groin rash.

Evidence before the RO in November 2000 included service treatment records (STRs) which were negative for lay or medical evidence of groin rash or psychiatric disability.  The Veteran had alleged treatment for a skin rash of the groin from 1968 in Vietnam to the date of discharge.  He also claimed having psychiatric symptoms, such as flashbacks, due to recollections of handling corpses while serving in Vietnam, and photographing a dead body as part of his military duties.

Evidence of record since the November 2000 RO rating decision includes a May 1984 Vietnam Veteran Herbicide Questionnaire wherein the Veteran reported the onset of "[i]rritation to skin on legs" in 1968.  He was treated for tinea cruris in 2007.  With respect to PTSD, the Veteran has described performing mortuary duties which included combat zone visits to retrieve dead soldiers while stationed at Army Air Base 574 S & S Co. Vinh Long.  He also alleged being tasked to photograph a soldier who had been beaten to death for use in judicial proceedings.  VA clinical records include a diagnosis of PTSD with references to the Veteran being a combat veteran.

In the reopening context, the Board must presume as true all evidence received of record since the final November 2000 RO rating decision.  Duran, 7 Vet. App. at 220.  Here, the Veteran has provided medical records reflecting treatment for tinea cruris which cures the previous evidentiary deficit of no current diagnosis.  Additionally, the record includes a 1984 statement from the Veteran wherein he reported a skin abnormality of the legs which began during service that tends to corroborate his prior allegations.  With respect to the PTSD claim, the Veteran has provided clinical diagnoses of PTSD and reported additional stressor details not previously considered by the RO in 2000.

In light of the entire evidentiary record, and presuming this evidence as true for reopening purposes, the Board finds that such evidence constitutes both new and material evidence sufficient to reopen the claims of entitlement to service connection for PTSD and a groin rash.  See generally Shade v. Shinseki, 24 Vet. App. 110 (2010) (discussing the low evidentiary threshold regarding evidence necessary to reopen a claim). 

For reasons expressed in the REMAND below, the Board defers adjudication of the PTSD claim on the merits pending further evidentiary development.

With respect to the groin rash claim, the Board finds that the service connection criteria have been satisfied.  The record reflects the Veteran's current treatment for tinea cruris (fungal infection of the groin area).  He alleges that this visible skin disorder was first treated in Vietnam, and has been recurrent since that time.  The Veteran is clearly competent to testify to recurrent skin rashes since service.  As the STRs do not reflect actual treatment for this disorder, his claim rises and falls on the credibility of his assertions.

The Board finds no significant evidence of record impeaching the credibility of the Veteran's assertions on this matter.  On the other hand, the record includes the May 1984 Vietnam Veteran Herbicide Questionnaire wherein the Veteran reported the onset of "[i]rritation to skin on legs" in 1968.  This document, which describes similar skin symptoms to the current tinea cruris, was generated more than a decade before the Veteran ever filed a compensation claim with VA.  Additionally, the Veteran's statements of record since the original claim in 1995 have been consistent although there is no clinical documentation of treatment for tinea cruris until many years later.  

Overall, the Board finds that reasonable doubt exists as to whether the Veteran's current tinea cruris first manifested in service.  The Board finds that the Veteran's May 1984 statement on this matter holds significant probative value, as it describes the inservice onset of a skin disorder more than a decade before the Veteran sought VA compensation.  Thus, it appears to be a reliable and trustworthy recollection of symptomatology.  The claim of service connection for tinea cruris (claimed as a groin rash), therefore, is granted.


ORDER

The claim of entitlement to service connection for PTSD is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for a groin rash is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for tinea cruris (claimed as a groin rash) is granted.


REMAND

The RO last adjudicated these claims in a December 2008 supplemental statement of the case.  Since that time, the Veteran has submitted additional, pertinent evidence in support of the appeal which has not been considered by the RO.  Pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction (AOJ) for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304.

In this case, the Veteran has not waived RO consideration of the newly submitted evidence.  Notably, this evidence includes VA clinical records reflecting that he recently underwent a total knee replacement for the service-connected left knee, and patellectomy for the service-connected right knee.  He has required an extensive rehabilitation.  Notably, VA rating criteria provide for a 100 percent schedular rating for the one year period following implantation of prosthesis of a knee.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055.

Unfortunately, the RO has not seen this evidence.  In the opinion of the Board, the most expeditious means to implement the Veteran's clear entitlement to a rating increase under DC 5055 is to immediately remand this case to the RO for adjudication.

The Board also finds that further development of the claims in necessary. 

With respect to the bilateral knee disability claims, the current level of disability following surgery on both knees in June and July 2011 must be ascertained.  Thus, VA examination of both knees is warranted.

With respect to the psychiatric disorder claim, the Veteran has generally reported combat experiences among his claimed stressors, including an instance of helicoptering to a combat area to photograph a dead soldier.  VA clinical records include an assessment of anxiety disorder which identifies combat exposure and physical problems in the Axis IV problem list.  The more recent VA clinical records reference the Veteran's service-connected disabilities, and most particularly his left total knee replacement residuals, as contributing to mood impairment.

As instructed in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has a duty to identify the benefit being sought on appeal by applying a "sympathetic reading" to a lay person's pleadings with attention focused upon the symptoms and/or symptoms the claimant is attempting to service connect, regardless of the phraseology utilized by the claimant or the RO.

The record reflects a diagnosis of PTSD with the Veteran's assertions of combat exposure in Vietnam.  This evidence suggests the possibility that the Veteran's PTSD is due to his fear of hostile enemy action which should be reviewed under the revised criteria of 38 C.F.R. § 3.304(f)(3).  VA clinical records list additional diagnoses such as anxiety disorder which may be caused or aggravated by the Veteran's combat exposure and/or service-connected disabilities.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 381-82 (1998) (noting that an Axis IV assessment listing a military experience represents an 'etiologically significant psychosocial stressor' and, thus, provides a plausible connection between the current condition and active service).  See also 38 C.F.R. § 3.310 (service connection is warranted for disability caused and/or aggravated by service-connected disability) and Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (holding that a service connection claim includes all theories under which service connection may be granted). 

In light of the above, the Board has rephrased the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Given the evidentiary record, the Board finds that medical opinion is necessary to decide this issue.  38 U.S.C.A. § 5103A(d).

With respect to the claim of entitlement to service connection for residuals of left heel injury, it is unclear to the Board whether the Veteran intends to pursue this claim.  The RO initially adjudicated a claim of entitlement to service connection for residuals of left heel injury which the Veteran appealed.  However, in a VA Form 21-4138 filing received in January 2009, the Veteran informed the RO that "[i]t is the right heel, not the left ..."  The RO proceeded to adjudicate a claim of service connection for collapsed right heel.  The Veteran's former representative listed as an issue on appeal service connection for "right" heel disability instead of the left.

Notably, the RO granted service connection for a collapsed right heel disability in a June 2009 rating decision.  Thus, any intended service connection issue has been rendered moot.  It does not appear that the Veteran intends to pursue a "left" heel disability claim, but the formal criteria for withdrawal of this claim have not been met.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.101, 20.202, 20.204.  On remand, the RO is requested to clarify with the Veteran whether he intends to withdraw the claim of entitlement to service connection for residuals of left heel injury.  

With respect to service-connected diabetes mellitus, the Board finds that current examination is necessary.  An October 2001 VA dermatology record reflects an assessment of pruritis possibly secondary (2/2) to diabetes mellitus (DM) or dry skin.  Additionally, VA clinical records also reflect a diagnosis of peripheral neuropathy of the upper and lower extremities with possible superimposed carpal tunnel syndrome (CTS).  The Board finds that additional examination is warranted to identify all current complications of service-connected diabetes mellitus.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (a contemporaneous examination is warranted when there is evidence of increased impairment since the last VA rating examination).

With respect to the hypertension claim, the Board notes that an echocardiogram in June 2011 demonstrated a mildly dilated left ventricular diameter.  The criteria of DC 7101, which evaluate hypertensive vascular disease (hypertension and isolated systolic hypertension), allow for a separate rating for hypertensive heart disease under DC 7007.  See 38 C.F.R. § 4.104, DC 7101, Note 3.  On this record, the Board requires medical opinion as to whether the Veteran manifests hypertensive heart disease and, if so, examination results would be necessary to assess the Veteran's workload capacity in terms of metabolic equivalents (METs).  See 38 C.F.R. § 4.104, DC 7007. 

Finally, on December 4, 2009, the Veteran received RO notice that his requested hearing before the Board had been scheduled at the Philadelphia RO on January 8, 2010.  In a document received on December 29, 2009, the Veteran advised the RO of physical and mental limitations which affected his ability to travel.  He reported that scheduling his hearing in the morning, which required navigating morning traffic, would be unreasonable in his situation.  Instead, the Veteran requested a "telephone conference call hook-up" through the Coatesville VA Medical Center (VAMC).  The Veteran did not report for the Travel Board hearing scheduled on January 8, 2010, and currently claims a due process violation for not being afforded a hearing.

On remand, the RO should contact the Veteran and clarify his desire for a personal hearing before either the RO and/or the Board.  The Board is aware that some VA medical facilities have recently been receiving technology upgrades to allow for teleconference hearings before the Board.  If the Veteran desires a hearing, the RO should attempt to accommodate the Veteran's physical and mental limitations to the extent possible.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Immediately consider the Veteran's entitlement to an increased rating for service-connected left knee disability under DC 5055 (see VA clinical records contained in the three ring binders provided by the Veteran).

2.  Obtain the Veteran's relevant clinical records at the Lebanon VA Medical Center (VAMC), the Coatesville VAMC and the Philadelphia VAMC since July 22, 2010.

3.  Clarify the Veteran's desire for a personal hearing before either the RO and/or the Board.  If the Veteran desires a hearing, the RO should attempt to accommodate the Veteran's physical and mental limitations to the extent possible.

4.  Clarify with the Veteran whether he intends to withdraw the claim of entitlement to service connection for residuals of left heel injury.

5.  Upon completion of the above, schedule the Veteran for appropriate VA examination to determine the current severity of service-connected bilateral knee disability.  The claims folder contents must be made available for review.  After physically evaluating the Veteran, the medical examiner should address the following questions, to the best of his/her medical knowledge:
      
      a) provide the Veteran's range of motion findings in extension and flexion of the right and left knee;
      
      b) evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right and/or left knee joint?  If feasible the examiner should portray any additional functional limitation of the right and/or left knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file; 

   c) evaluate whether the Veteran has any recurrent instability or lateral subluxation of the right and/or left knee?  If so, the examiner should describe whether such instability or subluxation slight, moderate, or severe in degree; and
   
   d) with respect to the right knee status total knee replacement, provide opinion as to the degree of severity regarding painful motion and/or weakness in the affected extremity (e.g., slight, moderate, or severe in degree).

6.  Schedule the Veteran for appropriate examination to determine the nature and etiology of all present acquired psychiatric disorders, to include PTSD.  The claims folder contents must be made available for review.  Following interview and examination of the Veteran as well as review of the claims folder contents, the examiner is requested to address the following questions:

	a) whether the Veteran manifests PTSD and, if so, identify all stressors supporting the PTSD diagnosis.  The examiner should specifically state whether a supporting PTSD stressor involves the Veteran's fear of hostile military activity; and 

   b) For each and every psychiatric disability entity other than PTSD diagnosed, provide opinion as to whether, when resolving reasonable doubt in favor of the Veteran, such disorder was caused by an event during service; OR
   
   c) For each and every psychiatric disability entity other than PTSD diagnosed, provide opinion as to whether, when resolving reasonable doubt in favor of the Veteran, such disorder was caused by service-connected disability; OR
   
   d) For each and every psychiatric disability entity other than PTSD diagnosed, provide opinion as to whether, when resolving reasonable doubt in favor of the Veteran, such disorder was aggravated beyond the normal progress of the disorder by service-connected disability? 

The term reasonable doubt refers to the existence of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

7.  Schedule the Veteran for appropriate examination(s) to determine all current complications of service-connected diabetes mellitus.  The claims folder contents must be made available for review.  Following interview and examination of the Veteran as well as review of the claims folder contents, the examiner is requested to address the following questions:

	a) whether the Veteran's diabetes mellitus requires regulation of activities for its control;

	b) identify whether the Veteran's diabetes mellitus results in peripheral neuropathy of the upper and/or lower extremities;

	c) identify whether the Veteran's diabetes mellitus results in a chronic pruritic skin disorder (see the October 2001 VA dermatology record); and

	d) identify any additional complications of diabetes mellitus which may be present.

8.  Arrange for the Veteran to be examined by an appropriate physician to determine the severity of his hypertension.  The claims folder contents should be made available for review.  Following examination, the examiner should provide the following assessments: 

   a) the current blood pressure readings; and 

   b) opinion as to whether the Veteran manifests hypertensive heart disease and, if so, an evaluation of impairment due to hypertensive heart disease measured in terms of METs and measurement of left ventricular function by echocardiogram.  If hypertensive heart disease is not shown, the examiner should discuss the significance and etiology of the June 2011 echocardiogram finding of a mildly dilated left ventricular diameter.

9.  Upon completion of the above, the RO should refer the Veteran's claims folder to an appropriate medical examiner who should be requested to provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's service-connected disabilities, when considered in totality, have prevented him from obtaining or maintaining substantially gainful employment for any period of time since May 2009 (see generally VA Form 21-8940 received in August 2009). 

10.  Thereafter, readjudicate the claims on appeal.  In so doing, the RO should consider the applicability of DC 7007 to the hypertension claim and adjudicate these claims with consideration of all evidence added to the record since the last SSOC was issued in December 2008.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be furnished an SSOC and an appropriate period of time to respond.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


